Citation Nr: 0418259	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-09 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 decision by the RO in Buffalo, 
New York, which found that new and material evidence had not 
been presented to reopen the veteran's previously denied 
claim of entitlement to service connection for a back 
disorder and assigned a disability rating of 50 percent for 
service-connected dysthymic disorder.  Thereafter, in an 
October 2003 rating decision, the RO granted an increased 
evaluation of 70 percent and recharacterized the issue to 
reflect service connection for post-traumatic stress 
disorder, to include dysthymia, with an effective date of 
September 7, 1999.  The veteran continued his appeal for a 
higher evaluation.
 
The issue os service connection for a back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD has resulted in total occupational and 
social impairment.
 
3.  The evidence received since the unappealed October 1985 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a low back disorder.


CONCLUSION OF LAW

1.  The criteria for assignment of a 100 percent evaluation 
for PTSD have been met.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(2003).   

2.  The evidence received since the RO denied entitlement to 
service connection for a back disorder in October 1985 is new 
and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
September 2003 Statement of the Case and February 2001and 
October 2003 Supplemental Statements of the Case, and July 
1987, May 2000, February 2001, June 2003, September 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May 2000, February 2001, June 2003, September 2003, 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In those letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.


Factual Background
PTSD

VA outpatient treatment notes dated 1998 to 2003 revealed 
numerous outpatient appointments for evaluation and treatment 
of the veteran's psychiatric disorders including PTSD.  
Consistent diagnoses included PTSD, dysthymic disorder and 
generalized anxiety disorder.

During a November 1999 VA examination, evaluation of the 
veteran's mental status revealed his mood as depressed and 
worried and he was pessimistic about the future.  He had 
irrational feelings of guilt and problems with his sleep.  He 
had short term memory problems which at times interfered with 
his ability to carry through on simple tasks.  He had 
recurrent thoughts of death and chronic, passive suicidal 
ideation.  His diagnosis was dysthymic disorder.  His Global 
Assessment of Functioning (GAF) score was 45.

In April 2003, the veteran was evaluated by a VA clinical 
psychologist.  During the evaluation, the veteran reported 
insomnia, low energy, low self-esteem m, difficulty making 
decisions, feelings of hopelessness and anxiety.  The 
physician concluded that his psychiatric symptoms were 
severely disabling and rendered the veteran totally and 
permanently disabled and unemployable from 1998 to the 
present time.  

During an August 2003 VA examination the veteran was alert 
and generally oriented.  His eye contact was generally 
avoidant and he remained standing on and off throughout the 
evaluation secondary to anxiety.  He was tearful frequently 
during the evaluation but was able to compose himself from 
time to time.  His affect was intense, of full range and 
generally appropriate.  His mood was both anxious and 
depressed.  He acknowledged suicidal ideation but denied any 
intent or plan.  There was no indication of formal thought 
disorder in terms of delusions or hallucinations and his 
remote short and long term memory were significantly below 
what would be expected based on his age.  His insight and 
judgment appeared fair and he was capable of handling funds 
in his own best interests.  The Axis I diagnoses were chronic 
PTSD and dysthymic disorder.  A GAF score of 41 was assigned.  
The examiner opined that the veteran's symptomology was best 
described as PTSD and dysthymic disorder.  His depressive 
symptoms seemed to be related to chronic stressors likely 
exacerbated by PTSD, including occupational and financial 
problems, limited social interaction and change in his 
functional ability.  The traumatic event which lead to a 
diagnosis of PTSD was described as a 1968 motor vehicle 
accident, which occurred while the veteran was on active 
duty.  The examiner further opined that the veteran 
experienced a significant level of distress, and his social 
and occupational functional ability were severely impaired.  
Additionally, the examiner noted that the veteran was 
unemployable.    

Analysis
PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

A 70 percent evaluation is warranted for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The veteran is currently in receipt of a 70 percent rating 
for PTSD.  He argues that his PTSD is totally disabling and 
that a higher rating should be assigned.
 
In this case VA records reflect assignment of a GAF below 50 
throughout the appeal period.  Such is indicative of a 
serious level of impairment so as to prevent employment, 
resulting in total occupational impairment as contemplated in 
the 100 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The evidence of record includes an April 2003 statement from 
a VA psychologist containing the opinion that the veteran has 
been unemployable since 1998 due to psychiatric problems.  

The existing record shows that the veteran demonstrates some 
memory loss, and the examiner in the August 2003 VA 
examination, opined that his memory loss was significantly 
below what would be expected based on his age.  Furthermore, 
the August 2003 VA examination noted the veteran to be 
generally oriented and without evidence of delusions, 
hallucinations, or any thought disorder.   Additionally, the 
August 2003 examination noted that the veteran evidences 
limited social interaction and he experienced a significant 
level of distress and his social and occupational functional 
ability were severely impaired.  The examiner concurred with 
the April 2003 assessment of the VA psychologist regarding 
the veteran's employability, and opined that the veteran was 
unemployable. 

In sum, the entire record reflects that the veteran is unable 
to function in the workplace and has little social 
interaction due to his PTSD symptomatology.  Such 
manifestations more closely approximate the criteria for a 
100 percent evaluation, in that the veteran's PTSD symptoms 
cause communication difficulties and difficulties in 
performing everyday functions so as to render him totally 
occupationally and socially impaired.  Therefore, a 100 
percent evaluation for PTSD is warranted.

New and Material Evidence to Reopen the Claim for
Service Connection for a Low Back Disorder

The evidence of record at the time of the October 1985 RO 
decision is briefly summarized.  Service medical records show 
that in a February 1965 report of medical examination, 
performed for enlistment purposes, the veteran's spine was 
evaluated as normal.  In May 1968, the veteran was involved 
in an automobile accident which rendered him unconscious.  He 
sustained multiple injuries to his face, including the jaw 
area, both shoulders, the intra-abdominal and intra-thoracic 
area as well as a concussion.  He was originally hospitalized 
at a private facility, but was transferred to a military 
hospital where he remained from June to November 1968.  In a 
February 1969, report of medical examination, performed for 
separation purposes, the veteran's spine was evaluated as 
normal.    

Subsequent to service, the veteran was hospitalized at a VA 
hospital in June 1969 for treatment of various disabilities.  
He complained of low back pain and the examiner recommended 
the use of muscle relaxants.  

Private outpatient treatment records from J.O. Sullivan, 
M.D., dated April 1978 to October 1982, and private treatment 
records from D.J. Mack, Sr., D.C., reflect treatment for 
chronic low back pain, including spinal manipulation and 
therapy.     

In October 1985 the RO denied service connection for a back 
disorder.  At that time the RO determined that the back 
disorder was not incurred in or aggravated by military 
service.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal that determination 
which is now final.  38 U.S.C.A. § 7105 (West 2002).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 1985 decision 
includes: a November 1991 VA examination wherein the veteran 
complained of backaches.  No diagnosis pertinent to the back 
was noted.  Private outpatient treatment notes dated 1993 to 
1995 and VA outpatient treatment notes dated 1994 to 1999 
which were consistent for complaints of low back pain.  An 
April 1994 private treatment note from the Pain Management 
Center, in which the veteran complained of a long-standing 
history of back problems which originated from a 1968 motor 
vehicle accident.  The final diagnostic impression revealed 
degenerative disc disease with evidence of left L5-S1 
radiculopathy.  A September 1997 private examination noted 
complaints of low back pain since 1968, which appeared to be 
musculoskeletal in origin.  A private magnetic resonance 
imaging (MRI) of the lumbar spine, dated March 1998, revealed 
disc degeneration at L3-L4 and L4-L5 with posterior bulging 
and osteophyte formation.  A January 1999 VA computed 
tomography (CT) scan of the lumbar spine, revealed advanced 
degenerative disc disease at L5-S1 and mild degenerative disc 
disease at L4-L5.  A VA examination dated April 1999 revealed 
a diagnosis of low back pain with a history of degenerative 
disc disease.  A June 1999 statement from G.A. Sirotenko, 
M.D., indicated that the veteran had a history of back pain 
which began in 1968 when he was a passenger in the front seat 
of a motor vehicle which was involved in an accident.  The 
final diagnosis revealed subjective complaints of chronic low 
back pain, status post motor vehicle accident in 1968 with 
findings consistent of persistent severe musculoskeletal 
ligamentous etiology with possible left-sided radiculopathy.  
Additionally, copies of records from the Social Security 
Administration were obtained and indicated that the veteran 
was in receipt of social security disability benefits due to 
his back disorder.   

The Board finds the examinations of record both VA and 
private, along with the Social Security Disability records 
are new and material evidence and are not cumulative or 
redundant of evidence previously received.  Furthermore, they 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003); Hodge, supra.  Therefore, the claim is reopened.

ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the case must now be considered based on 
a de novo review of the record. 

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
low back disorder was due to, originated in, or was 
exacerbated by during active military service.  The examiner 
should specifically review all service medical records 
including all records dealing with the veteran's 1968 motor 
vehicle accident to determine whether any current back 
disorder was incurred as a result of the 1968 accident.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for a back disorder 
since 1999.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran is to be afforded a VA 
orthopedic examination to determine, if 
possible, the etiology of the claimed 
back disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
offer an opinion as to, whether it is at 
least as likely as not the veteran's low 
back disorder was due to, originated in, 
or was exacerbated during his active 
military service.  The rationale 
underlying each opinion expressed and 
conclusion reached, citing, if 
necessary, to specific evidence in the 
record, must be noted in the medical 
report, which is to be associated with 
the other evidence on file in the 
veteran's claims folder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



